DETAILED ACTION
EXAMINER’S AMENDMENT
Claims 1-4, 6-7 and 9-16 are allowed over the prior art of record.  This application is in condition for allowance except for the presence of claim 5 directed to an invention non-elected without traverse.  
Accordingly, claim 5 has been cancelled.  
Allowable Subject Matter
Claims 1-4, 6-7 and 9-16 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.

Claim 9 recites in part (this claim was previously indicated as allowable in a Non-Final Rejection, dated 08/06/2021) “a gate-bottom protection-region of the second conductivity type having a higher impurity concentration than the base region, the gate-bottom protection-region is in contact with a bottom of the trench, wherein the gate-bottom protection-region includes a plurality of openings through which a part of the current spreading layer penetrates, and is selectively buried in the current spreading layer”.
To elaborate briefly on the above, the recited region as can be seen has to meet a bunch of requirements.   The closest prior art Examiner is aware of is US-10,177,251 (face of patent).  Examiner can argue that 34a is “a base-bottom buried region” and that it reads on some of the requirements, but not on all of them.  Hence, Examiner cannot use the reference as a basis of rejection and hence the claim is indicated as allowable.

Claim 1 in the latest amendment has been amended with limitations similar to the ones above, and therefore is now allowable for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Alexander Belousov/Patent Examiner, Art Unit 2894
02/11/2022

/MOUNIR S AMER/Primary Examiner, Art Unit 2894